

116 HR 3696 IH: Youth Empowerment Act of 2019
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3696IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Flores introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo extend funding for section 510 of the Social Security Act (regarding a youth empowerment program). 
1.Short titleThis Act may be cited as the Youth Empowerment Act of 2019. 2.Youth empowerment program Subsections (a)(1), (a)(2), (f)(1), and (f)(2) of section 510 of the Social Security Act (42 U.S.C. 710) are amended by striking 2018 and 2019 each place it appears and inserting 2020 and 2021. 
